Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 10/18/2022 to claims are accepted and entered. In this amendment, claims 1, 12, and 27-31 have been amended; claims 11 and 13-23 have been canceled. In response, the 112 rejections have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 10/18/2022 regarding the prior art rejection has been fully considered and persuasive. Thus, the prior art rejection has been withdrawn.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-10, 12, and 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	 
	The recitation in claim 1 lines 17-19, “wherein a dielectric constant for the bulk dielectric substance and a dielectric constant for the material are sufficiently different to have distinctive signals for the bulk dielectric substance and the material in the resultant electromagnetic radiation” is indefinite. It is unclear what Applicant means “sufficiently different to have distinctive signals”?  The specification para [0046] discloses "the size, spatial distribution and/or spatial density of the receptacles 120 in the bulk dielectric substance 110" OR "the size of the bulk dielectric substance 110 and/or number of receptacles 120", may be selected to provide distinctive signals in the resultant EM radiation”. 
Examiner note: As disclosed in the spec [0046], the dielectric constant of the bulk dielectric substance, e.g. based on the size of the structure and/or receptacles. While the dielectric constant of the material of the bulk dielectric substance based on the dielectric constant of the bulk dielectric substance to be selected for an expected dielectric constant of the material to be examined.
It is suggested the language “sufficient different” should not be recited to avoid lacking written description. Clarify the language “distinctive signals” and “constant” as stated above.
Allowable Subject Matter 
6.	Claims 1-10, 12, and 24-34 are considered novel and non-obvious subject matter with respect to the prior art but would be allowable if correct 112 rejection as set forth in this Office action.	
The following is an examiner’s statement of reason for allowance:  
 	Applicant’s arguments have been fully considered and persuasive, the prior art of record Berezin teaches a structure having multiple receptacles for flowing material into receptacles to incident electromagnetic (EM) radiation and detecting the EM radiation from exposed dielectric contrast analysis structure. 
	The prior art Crouch teaches a plate having circular holes that induce a change in polarization of the electromagnetic waves passing through the holes in the plate
rotating the dielectric contrast analysis structure along the axis disposed through the bulk dielectric substance and exposing the material into receptacles.
However, neither Berezin nor Crouch in individual or in combination teach a dielectric contrast analysis structure disposed in a pipe, the bulk dielectric substance having multiple parallel receptacles for material flowing through with one another parallel and the flow path through the plurality of receptacles being from a first end to a second end within the bulk dielectric substance, wherein the bulk dielectric substance provides distinctive signals, and detecting resultant electromagnetic radiation from the exposed dielectric contrast analysis structure so that a phase fraction and phase distribution may be obtained.  
Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857    


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863